The opinion of the Court was drawn up by
Weston C. J.
No creditor having become a party to the assignment, at the time of the attachment, it is very clear from the authorities, that the attachment must prevail over the assignment. In Ward & al. v. Lamson & trustees, 6 Pick. 358, the Court say, that “ for twenty years it has been considered to be law, that if an attachment is made before any creditor has become a party to the assignment, the attachment will hold.” And in Brewer v. Pitkin & trustees, 11 Pick. 298, this is considered a point too well settled to be regarded as an open question.
With regard to the consideration moving from the assignee, Charles Gilman, arising from his having receipted for what was attached at the suit of Clark, that was for a piece of broadcloth, *360which does not appear to have formed a part of the goods attached by the plaintiff, and if it did, it would entitle him, as the receipter, to retain that piece of goods only. But the receipt, now in suit, is for a certain amount of goods, without condition or qualification; and it cannot be assumed, without evidence, that any part of them, was subject to a prior attachment.

Judgment for plaintiff~